DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/22 has been entered.
 
Election/Restrictions
Claims 1-9 and 11-20 are allowable. The restriction requirement species 1, as set forth in the Office action mailed on 08/25/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 2-5 is withdrawn.  Claims 6-8 and 11-20, directed to species 2-5 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
1.	Claims 1-9 and 11-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship a first wire winded to form a plurality of circles, wherein the first wire is winded in an interlaced manner at least one of the first to fourth sides of the first inductor unit; and a first input terminal disposed on one side of the first side, the second side, the third side and the fourth side of the first inductor unit; and a second inductor unit, comprising: a fifth side and a sixth side respectively disposed at two opposite sides of the second inductor unit, wherein the second inductor unit comprises a seventh side and an eighth side located at two opposite sides of a second central line, wherein the second central line is across and between the fifth and sixth sides; a second wire winded to form a plurality of circles, wherein the second wire is winded in an interlaced manner at at least one of the fifth to eighth sides of the second inductor unit; and a second input terminal disposed on one of the fifth to eighth sides of the second inductor unit; wherein the first wire and the second wire are winded in an interlaced manner at the second side and the sixth side, wherein the first wire is crossing at the third side, and the second wire is crossing at the eighth side, wherein the first central line and the second central line are a same line, wherein the third side and the eighth side are located at two opposite sides of the first central line and the second central line as claimed in combination with the remaining limitations of independent claim 1.
Claims 2-9 and 11-20 are allowed because each claim is directly or indirectly dependent of independent claim 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837